Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 1, 2020

                                       No. 04-20-00203-CV

       Michael S. GOODLETT, Jr., through his legal Guardian, Michael S. Goodlett, Sr.,
                                       Appellant

                                                 v.

                   NORTHEAST INDEPENDENT SCHOOL DISTRICT,
                                   Appellee

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-03596
                        Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER

        The trial court clerk filed a notification of late record stating that the clerk’s record has
not been filed because appellant failed to pay or make arrangements to pay the clerk’s fee for
preparing the record and that appellant is not entitled to appeal without paying the fee. It is
therefore ORDERED that appellant provide written proof to this court within ten (10) days of the
date of this order that either (1) the clerk’s fee has been paid or arrangements have been made to
pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court